DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recite the limitations "a scene type" in lines 3 and 5, however, claim 2 recites “a scene type” and “the scene type” in lines 4-6.  It is unclear whether “a scene type” of claim 8 is referring to the same or a different scene type than those recited in claim 2.  Thus, deemed indefinite.  Claim 16 has the same issue as claim 8 as stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 20170214626 to Dunlap et al (Dunlap).

Claims 1, 9, and 17. Dunlap discloses an electronic device with a plurality of wireless communication links (Fig. 3, and ¶¶11 and 15), comprising: 
(as required by claim 9) a processor (¶30), 
(as required by claim 9) a memory (¶30), 
(as required by claim 9) a communication interface (¶30), and 
(as required by claim 9) one or more programs, wherein the one or more programs are stored in the memory and comprises instructions (¶30) configured to cause the processor to perform: 
detecting a game running scene in response to a game application running in a foreground (¶14, “user-interaction functions of a game program”, and ¶25, “real-time gaming” includes different game scenes according to different moments within a game); 
acquiring a scene data packet of the game running scene (¶25, “real-time game packets” interpreted as including the claimed “scene data packet”); and 
selecting at least two target wireless communication links from the plurality of wireless communication links (¶¶15 and 26, “different wireless access points”, and ¶¶16-19, “selects for an application the link indicated by the list”) based on the game running scene and performing shunt transmission on the scene data packet (¶16, “change the link selected for an application over time” interpreted as shunt transmission, and ¶19, “communicates the packets for each application”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20170214626 to Dunlap et al (Dunlap) in view of US Pub. 20060084507 to Miyazaki.

Claims 2, 10, and 18. Dunlap discloses wherein, selecting the at least two target wireless communication links from the plurality of wireless communication links based on the game running scene to perform the shunt transmission on the scene data packet, comprises:
performing the shunt transmission on the scene data packet through the at least two target wireless communication links (¶¶15-19 and 25).
However, Dunlap fails to explicitly disclose:
determining a scene type comprised in the game running scene; and 
selecting the at least two target wireless communication links matching the scene type from the plurality of wireless communication links based on the scene type (emphasis added).
Miyazaki teaches determining a scene type comprised in the game running scene; and 
selecting the at least two target wireless communication links matching the scene type from the plurality of wireless communication links based on the scene type (¶¶67 and 70).  The system of Dunlap would have motivation to use the teachings of Miyazaki in order to reduce the gaming data transmission rate over the network in doing so would provide a better game experience for game players because this would provide efficient communications without impairing the continuity of the game.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dunlap with the teachings of Miyazaki in order to reduce the gaming data transmission rate over the network in doing so would provide a better game experience for game players because this would provide efficient communications without impairing the continuity of the game.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20170214626 to Dunlap et al (Dunlap) in view of US Pub. 20060084507 to Miyazaki as applied to claims 2 and 10 above, and further in view of US Pub. 20100278158 to Lee et al (Lee).

Claims 3 and 11. Dunlap in view of Miyazaki teaches wherein, selecting the at least two target wireless communication links matching the scene type from the plurality of wireless communication links based on the scene type (see Miyazaki ¶¶67 and 70), comprises: 
However, Dunlap in view of Miyazaki fails to explicitly disclose:
determining priorities of the plurality of wireless communication links corresponding to the scene type; and 
selecting the at least two target wireless communication links based on the priorities of the plurality of wireless communication links (emphasis added).
Lee teaches determining priorities of the plurality of wireless communication links; and selecting the at least two target wireless communication links based on the priorities of the plurality of wireless communication links (¶¶15 and 26).  The system of Dunlap in view of Miyazaki would have motivation to use the teachings of Lee in order to ensure communication data of the highest importance is first communicated over the network in doing so would provide a better gaming experience for game players.
It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dunlap in view of Miyazaki with the teachings of Lee iin order to ensure communication data of the highest importance is first communicated over the network in doing so would provide a better gaming experience for game players.

Allowable Subject Matter
Claims 4-7, 12-15, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715